The appellant was convicted of a misdemeanor in the Criminal District Court of Bowie County, the trial having taken place before a jury of six men, over the protest of appellant.
Appellant having been tried in a District Court, the Constitution required a jury of twelve men. The Legislature was not authorized to provide otherwise.
This matter is discussed in detail, accompanied by citation of authorities, in the case of Rudolph Rochelle v. State,89 Tex. Crim. 592, 232 S.W. Rep., 838, No. 6327, this day decided, to which we refer.
The judgment is reversed and the cause remanded.
Reversed and remanded.